JUSTICE HARRISON, dissenting: I respectfully dissent. I feel that the trial court was correct in denying summary judgment in this case because the relationship of the defendants in their operations presented a genuine issue of fact as to whether the corporate forms adopted involved a scheme to avoid the provisions of the Federal Employers’ Liability Act. (45 U.S.C. sec. 51 et seq. (1976).) A legal fiction of distinct corporate existence will be disregarded to circumvent a fraud. (Dregne v. Five Cent Cab Co. (1941), 381 Ill. 594, 603, 46 N.E.2d 386.) When corporate form has been used to avoid a statute, the corporate entity will be disregarded in the interests of justice. Courts will, and should, view carefully schemes of this nature to prevent evasion of statutory or constitutional duties imposed by the State. (1242 Lake Shore Drive Building Corp. v. Hughes (1938), 369 Ill. 476, 17 N.E.2d 38.) The statutory rights of the plaintiff in this case and other employees of St. Louis Refrigerator Car Company, under the provision of the Federal Employers’ Liability Act, may have been violated. The purpose of summary judgment is not to try an issue of fact and, although inference may be drawn from undisputed facts, it should not be granted unless those facts are susceptible of but a single inference. Where reasonable men could arrive at different results, questions cannot be determined as a matter of law. The right of a movant to summary judgment must be free from doubt. Doran v. Pullman Standard Car Manufacturing Co. (1977), 45 Ill. App. 3d 981, 360 N.E.2d 440. For the foregoing reasons, I would affirm the order of the trial court in denying summary judgment.